Citation Nr: 1727645	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1968 to March 2010.  The Veteran earned the National Defense Service Medal, Vietnam Service Medal with One Star, Vietnam Campaign Medal with device, and the Rifle Marksmanship Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which among other issues, denied entitlement to individual unemployability.

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities was previously remanded by the Board in February 2016 for additional development.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities render him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

II. Factual Background

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he is unable to be employed because of his service- connected disabilities, primarily due to his PTSD.

In August 2010 the Veteran underwent a VA PTSD examination.  He reported that he had been retired from full-time employment since 1995.  The Veteran stated that he had worked at the Charleston Naval Shipyard for 25 years and had not worked full-time since the shipyard shut down.  He denied having problems at work, reporting that he had a good performance on the job.  The Veteran stated that he had worked off and on after 1995.  The report did note that the Veteran was studying at seminary school with intentions of becoming a pastor.

The Veteran reported feelings of sadness, lethargy, and a lack of energy to the examiner.  He noted struggling with loneliness and sadness on a regular basis prior to meeting his second wife and endorsed feelings of sadness surrounding events that took place in Vietnam.  The Veteran reported having intrusive memories of soldiers that were killed.  The examiner noted that the Veteran had a significant startle response to loud noises and was hypervigilant.

The Veteran stated that he avoided large crowds and stimulating environments because he became anxious and panicky.  He typically slept for three to four hours per night and would often wake up in a cold sweat with nightmares.  Due to his lack of sleep, the Veteran reported that his attention and concentration was impaired.  

The examiner determined that the Veteran's occupational functioning could not be adequately assessed as he was retired, but opined that "fatigue and decreased motivation would affect any hypothetical work performance."

During a December 2010 general medical examination, the Veteran reported that he was not working at that time and had not worked since 2006.  He stated that his last job was loading and unloading in a warehouse, with a prior period of employment as a school bus driver.  The Veteran reported that he had been laid off and had not been looking for a job, as his PTSD was interfering with his sleep and causing daytime fatigue.  The Veteran reported that he did have tingling sensations in all of his fingers daily, with episodes lasting about ten minutes long.  The Veteran stated that the symptoms were worse at night.  

The examiner opined that the Veteran "should be able to secure and maintain substantially gainful employment in a warehouse or as a school bus driver (which were his two most prior jobs) or even in a sedentary job due to his diabetes mellitus and essential hypertension."

Also in December 2010, the Veteran underwent eye and genitourinary examinations.  During the eye examination, the Veteran reported that he had never missed any work related to his visual problems.  The examiner noted that the Veteran had moderate diabetic induced cataracts that did not impair his vision.  The examiner further noted that the Veteran was mildly worse than he was on the last exam in 2008, though his vision was well maintained.  

During the genitourinary examination, the Veteran denied any impact of his genitourinary symptoms on his daily occupation.  The examiner opined that the symptoms related to the radical surgery for prostate cancer had no impact on the Veteran's ability to secure and maintain substantially gainful employment.

In a July 2011 VA PTSD addendum opinion, the examiner opined that the Veteran was capable of sustaining and maintaining substantially gainful employment, as evidenced by no performance problems during his 25 years of work for the Charleston Naval Shipyard, his completion of seminary studies, and ability to go into public.  The examiner further opined that the only thing preventing the Veteran from successful employment was his age and the economic times.

The Veteran reported in October 2011 that he was unable to sleep due to his PTSD. The Veteran stated that he experienced nightmares and disruption to his normal routine, such as being able to function in crowds, impairment of attention and concentration, audio hallucinations, and significant startle response.  The Veteran reported that he was no longer able to obtain and follow gainful employment. 

In an October 2011 letter, L.N.C.W., a readjustment counselor with the Charleston Vet Center, noted that the Veteran receiving group therapy for PTSD.  The counselor further noted that the Veteran continues to have recurring nightmares about being shot while standing perimeter duty in Vietnam.  L.N.C.W. reported that the Veteran's family and friends complained that he was irritable, lacked patience, and had shown a diminished interest in activities that previously gave him pleasure.  The counselor noted that the Veteran had problems concentrating, difficulty remembering phone numbers, names, and dates, and used aids to help him remember.  

During a VA diabetic sensory-motor peripheral neuropathy examination in November 2011, the examiner opined that the Veteran's diabetic peripheral neuropathy did not impact the Veteran's ability to work, as he last worked 2006 and did not go out of work for the diabetes.  The examiner noted that the functional limitation of the Veteran's neuropathy was difficulty picking up small objects from the floor.

In an August 2012 addendum opinion, the examiner stated that the Veteran's  service-connected disabilities of erectile dysfunction, diabetes with retinopathy and cataracts, residuals of prostate cancer, and bilateral upper extremities peripheral neuropathy do not render the Veteran  unable to secure and maintain substantially gainful employment.  Further, the Veteran's most recent vision exam did not show impaired vision.  The examiner stated that the Veteran's residuals of prostate cancer and erectile dysfunction would not render the Veteran unable to secure a sedentary or lightly strenuous employment.  As the Veteran's most recent exam showed normal strength in his hands, the Veteran's peripheral neuropathy would not render him unable to secure and maintain substantially gainful employment.

In December 2013 the Veteran underwent a VA PTSD examination.  The Veteran reported that his erectile dysfunction, as well as dropping things due to his neuropathy made him frustrated and angry.  He noted that the arthritis pain throughout his body contributed to his sleep difficulties.   

The examiner noted that the Veteran suffered occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD, although he generally could function satisfactorily with normal routine behavior, self-care, and conversation.  The examiner further documented that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The case was remanded by the Board in February 2016, determining that the August 2010 and July 2011 VA opinions on the Veteran's employability due to PTSD did not address the Veteran's lay statements concerning the nature and severity of his psychiatric symptoms.  The Board further found that the July 2011 VA examiner did not address the Veteran's January 2011 lay statement in which the Veteran asserted that he did not attend seminary school nor the Veteran's symptoms of avoidance of crowds, difficulty concentrating, irritability, suicidal ideation, hypervigilance, startle response, and auditory hallucinations when finding that the Veteran was capable of going into public and was only barred from gaining employment due to his age and economic times.  

The Board determined that the Veteran should be afforded a VA examination to obtain an adequate rationale assessing the impact of the Veteran's service-connected PTSD on his ability to work, as well as a VA examination to assess the impact of his other service-connected disabilities on his employability.

A January 2017 medical opinion rendered by S. H. C. regarding the Veteran's employability due to PTSD provided that it did not appear from the medical record that the Veteran was unable to secure and maintain substantially gainful employment, as he had been able to hold a job and have a family without difficulty for 25 years.  The examiner noted that the medical record stated the reason for the Veteran's unemployment was due to age, not to mental capacity.  The examiner determined that there was not sufficient information provided to warrant that the Veteran was incapable of working due to mental anguish from his service time in Vietnam.

Family Practitioner, K. K., opined in a January 2017 medical opinion that the Veteran's bilateral peripheral neuropathy is less likely than not render him unable to secure and maintain substantially gainful employment, as the record does not document any significant functional impairment other than difficulty in picking up things and dropping things from his hands frequently.  

In separate January 2017 medical opinions, Family Practitioner, K. K., opined that the Veteran's prostate cancer, erectile dysfunction, and residual scar condition is less likely than not to render him unable to secure and maintain substantially gainful employment, as the record does not document any recurrence of prostate cancer nor active treatment.  The only complication that the Veteran is noted to have from prostate cancer treatment is erectile dysfunction, which can have a socioemotional impact on one's life but does not impact the Veteran's ability to work. 

III. Analysis

The Veteran is service connected for PTSD, evaluated as 50 percent disabling; diabetes mellitus with bilateral cataracts and retinopathy, evaluated as 20 percent disabling; residuals of prostate cancer (to include urinary incontinence), evaluated as 20 percent disabling; peripheral neuropathy, left upper extremity associated with diabetes mellitus with bilateral cataracts and retinopathy, evaluated as 20 percent disabling; peripheral neuropathy, right upper extremity associated with diabetes mellitus with bilateral cataracts and retinopathy, evaluated as 20 percent disabling; erectile dysfunction associated with residuals of prostate cancer (to include urinary incontinence), evaluated as 0 percent disabling; and residual scar, radical retropubic prostatectomy associated with residuals of prostate cancer (to include urinary incontinence), evaluated as 0 percent disabling.  As such, the Veteran has a combined disability rating of 80 percent.  

The Board finds that the Veteran meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) because he has a disability "ratable at 40 percent or more" (i.e., PTSD), and "sufficient additional disability to bring the combined rating to 70 percent or more."  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.
	
The Board has been presented with positive and negative evidence regarding the impact of the Veteran's service-connected disabilities on his employability.  When looking at the effects of the Veteran's service-connected disabilities in the aggregate, the Board finds that the Veteran is not capable of obtaining and maintaining substantially gainful employment.  

The Board observes that the Veteran has not had full-time employment since 1995 and has only worked periodically since that time.  Even though examinations in December 2010, November 2011, and August 2012 concerning the Veteran's other service-connected disabilities note that the Veteran was not unemployable, August 2010 and December 2013 PTSD examinations note impairment in occupational functioning.  Further, the Veteran has reported symptoms such as avoidance of crowds, difficulty concentrating, irritability, suicidal ideation, hypervigilance, startle response, and auditory hallucinations, as well as difficulty sleeping, lethargy, sadness, and anxiety, all of which would affect his ability to obtain and sustain gainful employment.

As the evidence for and against the Veteran's claim is in relative equipoise, after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU are met.  Accordingly, the claim is granted.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


